DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/8/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gauthier et al. (US 2016/0164377).
Claim Objections
Claim 11 is objected to because of the following informalities: 
In Page 4, line 6, “coolant pump to the axial supply line” should read -- coolant pump to the axial coolant supply line--  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "in each case" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will treat the limitation with no weight.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier et al. (US 2016/0164377).

a) guiding a coolant ([0008]) expelled via an expelled coolant line (513) of a transmission (components within 501) of the electrical machine to a coolant pump (123) that supplies the coolant ([0008]) in parallel to both an input coolant line (511) of the transmission (components within 501) and to an axial coolant supply line (115) arranged in the rotor shaft (113); and 
b) introducing the coolant into an interior chamber (134) of the electrical machine (111, 117) via a radial coolant supply line (Comp_RSL; annotated in Fig. 5 below) which is connected in a coolant-conducting manner to the axial coolant supply line (115) and is arranged in the rotor shaft (113), wherein at least the rotor (111) is arranged in the interior chamber (134).
In claim 2, Gauthier discloses wherein the coolant ([0008]) is an electrically non-conducting coolant ([0030])
In claim 3, Gauthier discloses wherein the coolant is a transmission oil ([0008]).
In claim 8, Gauthier discloses wherein the coolant ([0008]) is guided in a coolant circuit (comprised of Comp_RSL, 115, 123, 511, 513).
In claim 10, Gauthier discloses wherein the coolant ([0008]) is used for cooling a bearing (109) of the rotor (111).

    PNG
    media_image1.png
    853
    695
    media_image1.png
    Greyscale

 In claim 11, Gauthier discloses (Fig. 5) an electrical machine (500) comprising: a rotor (111) arranged on a rotor shaft (113) for rotation therewith; a stator (117); a coolant pump (123) to supply coolant ([0008]) in parallel to both an input coolant line (511) of a transmission (elements within 501) and to an axial coolant supply line (115) arranged in the rotor shaft (113); at least one radial coolant supply line (Comp_RSL; annotated in Fig. 5 above) connected in a coolant-conducting manner to the axial coolant supply line (115); an expelled coolant line (513) connected in the coolant-conducting manner via the coolant pump (123) to the axial coolant supply line (115) and the input coolant line (511) 
In claim 12, Gauthier discloses wherein a plurality of radial coolant supply lines (Comp_RSL; [0032-0035]) are arranged on the rotor shaft (113).
In claim 15, Gauthier discloses wherein an electrically non-conducting coolant ([0030]) is arranged in the axial coolant supply line (115), in the radial coolant supply line (Comp_RSL) and in the interior chamber (134). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 4-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 2016/0164377) in view of Pal et al. (US 2013/0076169).
In claim 4, Gauthier teaches the machine of claim 1, with the exception of wherein at least one end side of the rotor are acted upon with the coolant.
However, Pal teaches (Fig. 1) an electric machine (10) wherein at least one end side (42) of the rotor (22) are acted upon with the coolant (32; [0016-0017]).
Therefore in view of Pal, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier to have at least one end side of the rotor are acted upon with the coolant, in order to transfer thermal energy from the rotor, therefore cooling a motor (Pal; [0016]).
In claim 5, Gauthier teaches the method of claim 1; furthermore Gauthier does not teach wherein during a rotational movement of the rotor, the coolant in the interior chamber in the radial coolant supply line is transported radially outward by centrifugal force.
However, Pal teaches (Fig. 1) wherein during a rotational movement of a rotor (12), a coolant (32; [0016-0017]) in the interior chamber (34) and in the radial coolant supply line (36) is transported radially outward by centrifugal force ([0016-0017]).
Therefore in view of Pal, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier so that during a rotational movement of the rotor, the coolant in the interior chamber in the radial coolant supply line is 
In claim 6, Gauthier as modified teaches the method of claim 5; furthermore Gauthier does not teach wherein the coolant is transported through the rotor or along at least one end side of the rotor.
However, Pal further teaches wherein the coolant (32) is transported along at least one end side of the rotor (22).
Therefore further in view of Pal, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier as modified to have the coolant being transported through the rotor or along at least one end side of the rotor, in order to transfer thermal energy from the rotor and the stator, therefore cooling the motor (Pal; [0016]).
In claim 7, Gauthier as modified teaches the method of claim 6, furthermore Gauthier does not teach wherein the coolant is transmitted from the rotor onto the stator.
However Pal further teaches (Fig. 1) wherein the coolant (32) is transmitted from the rotor (22; 40) onto the stator (30; 42; shown in Fig. 1 via arrows).
Therefore in view of Pal, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier as modified to have the coolant transmitted from the rotor onto the stator, in order to transfer thermal energy from the rotor and the stator, therefore cooling the motor (Pal; [0016]).
In claim 14, Gauthier teaches the machine of claim 12, with the exception of at least two of the radial coolant supply lines are arranged axially outside the rotor on an outer side on opposite axial sides of the rotor.

Therefore in view of Pal, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier as modified to have at least two of the radial coolant supply lines arranged axially outside the rotor on an outer side on opposite axial sides of the rotor, in order to optimally transfer thermal energy from the rotor and the stator, therefore cooling the motor (Pal; [0016]).
Claims 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 2016/0164377) in view of Adaniya et al. (US 2011/0140551).
In claim 9, Gauthier teaches the method of claim 8, with the exception of wherein a coolant cooler being arranged in the coolant circuit.
However, Adaniya teaches (Fig. 1) wherein a coolant cooler (2) is arranged in the coolant circuit (3A, 3B).
Therefore in view of Adaniya, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier to have a coolant cooler arranged in the coolant circuit, in order to exchange heat with the oil and air, to cool the oil coolant (Adaniya; [0033]).
In claim 17, Gauthier teaches the electrical machine of claim 9; furthermore Gauthier teaches wherein the rotor (111) is arranged in the interior chamber (134).
In claim 18, Gauthier teaches the electrical machine of claim 17; furthermore Gauthier teaches wherein the stator (117) is also arranged in the interior chamber (134).

Gauthier does not teach wherein the coolant circuit comprises a coolant cooler
However, Adaniya teaches wherein a coolant circuit (3A, 3B) comprises a coolant cooler (2).
Therefore in view of Adaniya, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method of Gauthier to have the coolant circuit comprising a coolant cooler, in order to exchange hear with the oil and air, to cool the oil coolant (Adaniya; [0033]).
In claim 20, Gauthier teaches the electrical machine of claim 9; furthermore Gauthier teaches wherein the axial coolant supply line (115), the rotor (111), the stator (117) and a bearing (109) of the rotor (111) are arranged in a coolant-permeable manner with respect to one another (illustrated in Fig. 5 above).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 2016/0164377).
In claim 13, Gauthier teaches the machine of claim 12; furthermore Gauthier does not explicitly teach wherein either two, four, six or eight radial coolant supply lines are provided.
However, Gauthier suggests that the number of through holes may be configured based on flow rate, coolant pressure and the desired flow pattern ([0034]).
Therefore in view of Gauthier, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have either two, four, six or eight radial coolant supply lines, in order to optimize coolant flow to remove heat from the system ([0033-0034]), and since it has been held that discovering an optimum value of a result effective .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 2016/0164377) in view of Adaniya et al. (US 2011/0140551), and further in view of McKinzie et al. (US 2013/0313928).
In claim 16, Gauthier teaches the machine of claim 9 with the exception of wherein the rotor is a laminated rotor, and the radial coolant supply line is connected in a coolant-conducting manner to at least one lamination intermediate space of the laminated rotor.
However, McKinzie teaches (Fig. 3) an electric machine (16) having a rotor (44, 46) with laminations (44; [0019]), and wherein the radial coolant supply line (30) is connected in a coolant-conducting manner to at least one lamination intermediate space (32) of the laminated rotor (44, 46).
Therefore in view of McKinzie, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Gauthier as modified to have the radial coolant supply line connected in a coolant-conducting manner to at least one lamination intermediate space of the laminated rotor, in order to carry heat from the laminations of the rotor via the coolant so that the heat generated is dissipated (McKinzie; [0020-0022]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong et al. (US 10027195) teaches an electric machine having a coolant providing coolant to a side of a rotor.
Rippel et al. (US 9985500) teaches an electrical machine having a coolant going that an axial shaft and radially providing coolant to the machine rotor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832